Citation Nr: 0802320	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran did not serve in combat, and there is no 
evidence indicating that the veteran sustained any shoulder 
trauma while on active military duty.

2.  A bilateral shoulder condition was not manifested during 
service or to a compensably disabling degree within one year 
of separation from active duty service.


CONCLUSION OF LAW

A bilateral shoulder condition was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
March 2006 and May 2007 letter informed the veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical treatment records, and lay statements are associated 
with the claims file. Additionally, the veteran was afforded 
a VA examination. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran's available relevant service, VA and private 
medical treatment records have been obtained, as discussed 
below. The veteran's service medical records had previously 
been requested and received by the RO in December 1959.  In 
August 2006, the RO made a further inquiry into obtaining any 
additional service medical records and morning reports from 
the National Personnel Records Center (NPRC). In October 
2006, a response from the NPRC indicated the veteran's record 
was fire-related, however, the pertinent service medical 
records in question from the 16th Field Hospital are 
associated with the file.  The Board recognizes that there is 
a heightened obligation to assist a claimant in the 
development of his case, a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991). 
There is no indication of any additional, relevant records 
that the RO failed to obtain.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of an in-service event 
that the claim for service connection for a bilateral 
shoulder conditions fails.   

The veteran seeks service connection a bilateral shoulder 
condition.  Specifically, in a May 2004 VA examination, the 
veteran stated he was struck by a "jeep" and sustained 
injury to his right hip.  In an October 2005 VA Form 9, the 
veteran stated he was struck by a "3-ton truck" and 
finally, in a July 2006 statement, the veteran argued that 
his bilateral shoulder condition was due to a "tank" 
backing into and striking him.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In a February 2005 statement, the veteran alleged that he was 
struck by a vehicle in February or March 1952. Apart from the 
fact that the veteran has given markedly differing accounts 
of the vehicle in question - essentially increasing the 
weight and size of the vehicle, the service treatment records 
are devoid of any evidence of the veteran being struck by a 
vehicle of any kind. The service medical records are devoid 
of any complaints, treatment, or diagnosis of a bilateral 
shoulder condition.  The veteran's medical treatment records 
from the 16th Field Hospital are available and located in the 
claims file.  In January 1952, the veteran reported he was 
kicked in the right thigh while playing football.  He was 
diagnosed with a contusion.  In February 1952, the veteran 
was treated at the 16th Field Hospital for sciatic neuritis.  
The next entry is in dated June 1952, which indicated that an 
x-ray of the wrist was order to rule out a fracture.  Further 
entries include a September 1952 report of an injured right 
hip while playing softball, and an October 1952 report of a 
tender right thigh.  The veteran's 1953 separation 
examination stated the veteran had no serious injuries, 
operations or diseases.  The separation examination did note 
that the veteran had a soft part injury over the right hip, 
sustained while playing baseball.

Whether the veteran was struck by a jeep, a truck, or a tank, 
the Board finds it incredible that such a grievous physical 
trauma as alleged by the veteran would not have been reported 
in the service medical records. The Board notes in this 
regard that although the veteran served during the Korean 
War, and a non-VA examiner (D.J.P., M.D.) noted in February 
2006 that the injuries were sustained "in" the Korean War, 
the veteran did not serve in combat and his account of in-
service occurrences does not enjoy a presumption of 
credibility, once all relevant evidence has been assembled. 
cf.  38 U.S.C.A § 1154(b) (Providing in substance that in the 
case of veterans of combat, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

There is no evidence of an in-service event, and the claim is 
denied on this basis. 

Apart from the finding of no in-service event, there is 
additionally no evidence of continuity of symptomatology. The 
first notation of a complaint of a bilateral shoulder 
condition associated with the record is dated in 2005, (i.e., 
approximately 52 years after the veteran's separation from 
service). Further, there are no records associated with the 
claims file regarding a bilateral shoulder condition until 
the veteran's claim for service connection in 2005.  
In January 1960 the veteran had a comprehensive post-service 
VA examination.  The veteran reported injuring his thigh and 
nose in service while engaged in sports.  There was no 
mention of any injury, specifically a shoulder injury, due to 
a vehicle hitting him.  An additional VA examination in 
January 1965 also did not include any reports of a shoulder 
injury due to a vehicle incident. This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of an in-service event and either competent 
medical evidence of a nexus or continuity of symptomatology, 
service connection is not warranted.

The possibility of a relationship between a bilateral 
shoulder condition, to include arthritis, and traumatic 
injury has been raised by statements and materials submitted 
by the veteran; specifically an internet website entitled 
"ourarthritisdoctor.com," where the veteran submitted a 
question concerning injury and severe osteoarthritis in the 
knees.  The website reported that the veteran's question had 
been answered by a board certified physician, who stated 
injuries to a joint that disrupt either the normal motion or 
the structures of the joint will generally lead to 
osteoarthritis.  The veteran also submitted an article that 
was found at the "arthritis.com" website, entitled 
"Arthritis and Your Joints" and an article from "Yahoo! 
Health: Arthritis and Pain Center" entitled "What causes 
osteoarthritis?"  

However, because of the finding of no in-service event, the 
information provided by the internet websites is not relevant 
to this inquiry. Medical treatise information may be regarded 
as competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." Wallin v. West, 11 
Vet. App. 509, 513 (1998). The articles in question fail to 
apply the specific facts as are present in this matter and 
thus do not meet the standards of Wallin.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral shoulder condition, 
and the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER

Service connection for a bilateral shoulder disorder is 
denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


